ITEMID: 001-82891
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2007
DOCNAME: CASE OF TARDI AND OTHERS v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
TEXT: 4. The applicants were born in born in 1952, 1949, 1926, 1950 and 1980 and live in Eger, Novaj and Budapest, respectively.
5. Under the rules of Act no. 2 of 1993, the shareholders of agricultural co-operatives became entitled to claim from the local “land distribution committees”– which consisted of lay members elected by the shareholders – the reallocation of plots of arable land to them, at a value corresponding to that of the land which had been surrendered by the original owners to the co-operatives under the socialist legislation.
6. The applicants, all in this legal position, filed their respective claims with regard to the “Novaj 0124” plot, situated in the Eger historical wine region, within the statutory 60-day time-limit counted from the entry into force of the Act on 23 January 1993. The distribution committee had an obligation under the procedural law to proceed with such claims within a deadline of two months running from the expiry of that time-limit. However, it was not until 17 February 1995 that it organised a meeting of the claimants of plot no. 0124.
7. The decisions adopted at the meeting were susceptible to administrative remedies. On appeal, on 19 December 1995 the Heves County Agricultural Office, a State authority, quashed the decisions and instructed the committee to resume the proceedings. The complainants' procedural appeals against the remittal were dismissed by the Heves County Regional Court and the Supreme Court on 28 June 1996 and 7 September 1998, respectively.
8. However, at that point neither the distribution committee nor its legal successor – the Agricultural Office itself – resumed the administrative proceedings.
9. Meanwhile, in September 1996 the Heves County Public Prosecutor's Office challenged the legality of the decision of 19 December 1995. On 17 January 2000 the Supreme Court finally discontinued these proceedings, since the prosecution's motion was incompatible ratione materiae with the relevant provisions of the Code of Administrative Procedure.
10. Once the legality proceedings had been terminated, the Fejér County Agricultural Office was appointed, at some time in 2002, to process the Novaj land distribution. The applicants filed an administrative appeal against the decisions of this body, arguing that the individuals who had in the meantime been granted land belonging to plot no. 0124 had not been so entitled.
11. Although the applicants' administrative appeal was largely unsuccessful, the actual owners nevertheless sought judicial review.
12. On 30 August 2002 the Fejér County Regional Court quashed the administrative decisions adopted in the case hitherto and ordered the Heves County Agricultural Office to resume its proceedings. It held that the case had been unlawfully assigned to the Fejér County Office.
13. On 12 April 2005 the Heves County Agricultural Office adopted certain decisions in the case. The administrative appeals against these decisions were to no avail. According to the information provided by the parties and the elements available in the case file to date, the judicial review of these decisions before the Nógrád County Regional Court has not yet ended.
14. Criminal proceedings which the applicants had sought against various officials involved in the case were to no avail.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
